

115 HR 2507 IH: 21st Century Power Grid Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2507IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Sarbanes (for himself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a technology demonstration program related to the modernization of the electric
			 grid.
	
 1.Short titleThis Act may be cited as the 21st Century Power Grid Act. 2.Technology demonstration on the distribution system (a)In generalThe Secretary of Energy shall establish a financial assistance program to carry out eligible projects related to the modernization of the electric grid, including the application of technologies to improve observability, advanced controls, and prediction of system performance on the distribution system and related transmission system interdependencies.
 (b)Eligible projectsTo be eligible for financial assistance under subsection (a), a project shall— (1)be designed to—
 (A)improve the performance and efficiency of the future electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power; and
 (B)provide new options for customer-owned resources; (2)demonstrate—
 (A)secure integration and management of energy resources, including distributed energy generation, combined heat and power, micro-grids, energy storage, electric vehicles, energy efficiency, demand response, and intelligent loads; and
 (B)secure integration and interoperability of communications and information technologies; and (3)include the participation of a partnership consisting of two or more entities that—
 (A)may include— (i)any institution of higher education;
 (ii)a National Laboratory; (iii)a representative of a State or local government;
 (iv)a representative of an Indian tribe; or (v)a Federal power marketing administration; and
 (B)shall include at least one of any of— (i)an investor-owned electric utility;
 (ii)a publicly owned utility; (iii)a technology provider;
 (iv)a rural electric cooperative; (v)a regional transmission organization; or
 (vi)an independent system operator. (c)Cybersecurity planEach eligible project carried out pursuant to subsection (a) shall include the development of a cybersecurity plan written in accordance with guidelines developed by the Secretary.
 (d)Privacy risk analysisEach eligible project carried out pursuant to subsection (a) shall include a privacy impact assessment that evaluates the project against the 5 core concepts in the Voluntary Code of Conduct of the Department of Energy, commonly known as the DataGuard Energy Data Privacy Program, or the most recent revisions to the privacy program of the Department.
			